Title: To Thomas Jefferson from André Limozin, 11 October 1787
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 11th October 1787.

Since my former of the 7th of this Month, I have received two days after the Letter your Excellency hath honored me with. It is impossible to examine perfectly and exactly wheter the note furnished to your Excellency by the Farmers Generals is very exact or not, because to do it with punctuality would be to desire their Manufacturers to shew me the agreements they have made with the houses mentioned in that note. But should I try such a proceeding, they would refuse surely all the light I should require. I being not intitled nor having the least legal appointement to force them to give me such informations, I dont find any means to procure them.
You cant conceive how many Frauds are committed by the British ships when they come from America in order to injoy the priviledges of the Americans, altho so small that they are scarcely worth taking notice of. But the British Master, paying a very great attention to the least thing which can procure him some advantage, the most of them come in to our Port and hois American Colors, and declare them americans and Their Ships American Properties. The united States having here no body legally apointed to prevent such frauds which are intirely to the detriment of their nation and of its trade, it is very easy to the English Master to make our Customhouse officer believe that they are Americans. I have observed it very often and have offerd to prevent such fraud as soon as I shall be legally appointed agent. I dont require a farthing of salary. I am thank God above a reward. I require nothing else but thanks from the nation and I am certain to Succeed in preventing such frauds. I return here annexed a Note with my observations. I could not get informations neither upon the quantity of Tobacco sold to the Farmers Generalls nor upon the terms. I am very sory that it is not in my power to do beter.
I have the honor to be with the highest regard Your Excellencys Most obedient & very Humble Servant,

Andre Limozin

 